Citation Nr: 0817861	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-34 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hypertension.

2.  Entitlement to an initial rating in excess of 30 percent 
for status post right inguinal herniorrhaphy, recurrent and 
left inguinal hernia.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The veteran had active service from February 2003 to January 
2004.  He was ordered back to active duty in January 2007.  
There is no indication that he has been discharged from this 
second period of service. 38 U.S.C.A. § 5304(c). 

Nonetheless, although he is unable simultaneously to receive 
active duty pay and compensation, there are certain 
circumstances that may still be potentially applicable 
notwithstanding his return to active duty. Therefore, the 
Board will address this appeal as it would any other.  See 
VAOPGCPREC 10-2004.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the veteran has 
been taking continuous medication to control his 
hypertension; objectively, his diastolic pressure was 
predominantly less than 100 and his systolic pressure was 
predominantly less than 160.

2.  Throughout the rating period on appeal, the veteran does 
not show a large hernia, nor does any evidence demonstrate 
that it is not well supported under ordinary conditions, and 
not readily reducible. 

3. The diagnosis of GERD is not currently shown. 




CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial compensable 
evaluation for hypertension have not been met. 38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.104, Diagnostic Code (DC) 7101 (2007).

2.  The criteria for an initial rating in excess of 30 
percent for status post right inguinal herniorrhaphy, 
recurrent and left inguinal hernia have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.114, DC 
7338 (2007).

3.  GERD was not incurred in or aggravated by the veteran's 
period of active duty. 38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes. See 38 C.F.R. § 4.1.

In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. See 38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted. See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's initial disability ratings in the present case 
are effective October 31, 2005; however, 38 C.F.R. § 4.1 
provides that, in evaluating a disability, such disability is 
to be viewed in relation to its whole recorded history. 
Therefore, the Board will consider VA clinical records dated 
prior to October 2005 to the extent that they are found to 
shed additional light on the veteran's disability picture as 
it relates to the rating period on appeal.

Hypertension

The veteran is claiming entitlement to an increased rating 
for hypertension. Throughout the rating period on appeal, he 
is assigned a noncompensable evaluation pursuant to DC 7101. 
Under that section, a 10 percent rating is warranted where 
the evidence indicates diastolic pressure predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  Note (1) to DC 7101 
provides that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.

In the present case, the evidence reflects that the veteran 
requires continuous medication to control his hypertension. 
Indeed, he reported such at his December 2006 VA examination.  
While continuous medication is required for control, 
assignment of a 10 percent rating is not warranted because 
the record does not demonstrate that his diastolic pressure 
is predominantly 100 or higher.

Specifically, the evidence reveals blood pressure readings of 
156/96 at his December 2006 VA examination, 114/73 in a 
September 2006 VA treatment record, 135/84 in a June 2006 VA 
treatment record, 136/85 in a January 2006 VA treatment 
record, 108/72 in a December 2005 VA treatment record and 
134/87 in a June 2005 VA treatment record. Additional blood 
pressure readings include 108/72 in an April 2005 VA 
treatment record, 121/88 in a February 2005 treatment record 
and 126/78 in a September 2004 VA treatment record.  As such, 
the overwhelming majority of blood pressure findings indicate 
a diastolic pressure of less than 100. 

The competent evidence of record listed above also fails to 
show systolic blood pressure predominantly above 160. 
Therefore, the criteria for a 10 percent evaluation under DC 
7101 have not been satisfied. There are no other relevant 
diagnostic codes for consideration with respect to the 
veteran's hypertension claim.

In conclusion, there is no basis for assignment of a 
compensable evaluation for hypertension for any portion of 
the rating period on appeal. As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Status Post Right Inguinal Herniorrhaphy, Recurrent And Left 
Inguinal Hernia

The veteran is additionally claiming entitlement to an 
increased rating for status post right inguinal 
herniorrhaphy, recurrent and left inguinal hernia. Throughout 
the rating period on appeal, his disorder has been rated 
under DC 7338, with a 30 percent evaluation in effect.  

Under DC 7338, the next higher 60 percent rating is warranted 
when there is a large postoperative hernia, which is 
recurrent and not well supported under ordinary conditions 
and not readily reducible, when considered inoperable.  Note 
(1) to DC 7338 provides that if there is bilateral 
involvement, 10 percent should be added to the ultimate 
rating provided that the second hernia is compensable. 

The veteran underwent a VA examination in December 2005.  At 
that time, he was diagnosed with a recurrent right inguinal 
hernia and a left inguinal hernia.  In a December 2006 VA 
examination, the examiner noted that there were no recurrent 
hernias, and in fact there was no hernia on the veteran's 
left side. 

The examiner reported that the veteran had a right inguinal 
hernia which was operated on in 2003.  The examiner 
additionally reflected that the veteran complained of pain in 
the right inguinal area when walking and that he lacked 
strength in his right lower extremity. The examiner concluded 
that the veteran's right inguinal hernia had repaired and 
healed. 

The evidence above is in conflict on the issue of whether the 
veteran has recurrent hernias.  Nonetheless, even recurrent 
hernias are present, they have not been shown to be large, 
nor does any evidence demonstrate that they are not well 
supported under ordinary conditions, and not readily 
reducible (evidence of which is necessary to warrant a 60 
percent rating here).  See 38 C.F.R. § 4.114, DC 7338.

Based on the above mentioned evidence, the criteria for the 
next higher rating under DC 7338 have not been met. 
Additionally, as a second compensable hernia is not 
demonstrated, an increase of 10 percent for bilateral 
involvement as set forth under Note (1) of DC 7338 is not 
warranted.  

With respect to both claims for increased ratings, the Board 
finds that there is no evidence demonstrating that the 
veteran's service-connected disabilities markedly interfere 
with his employability, or that he has required frequent 
hospitalizations to treat his disabilities.  Accordingly, the 
Board finds that the disabilities do not warrant referral for 
the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (2007).

II.  Service Connection for GERD 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran is claiming entitlement to service connection for 
GERD.  In a December 2005 VA examination, he claimed that 
while at Fort Bragg in September 2003 he began to feel 
heartburn and stomach discomfort with every meal. He 
acknowledged that he began to take over-the-counter anti-
acids and was not evaluated for this condition during active 
service.  Therefore, there is no indication of a chronic 
gastrointestinal disorder during service.  

Moreover, and significantly, the post-service evidence does 
not reflect a current diagnosis of GERD.  Specifically, while 
the veteran sought treatment for a burning sensation and 
reflux in April 2004, GERD was not diagnosed. Further, 
although a September 2005 treatment record notes GERD in the 
analysis, a subsequent VA examination a few months later in 
December 2005 found there was no evidence of GERD. Additional 
treatment records in June and October 2006 reflect complaints 
of stomach discomfort; however, GERD was not diagnosed on 
either occasion. 

Based on the above listed treatment records, the post-service 
evidence fails to contain a diagnoses of GERD.  In this 
regard, the Board finds that GERD has not been objectively 
demonstrated.  As such, the veteran's claim of entitlement to 
service connection for GERD must fail.  Indeed, in the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In sum, the evidence of record does not support a grant of 
service connection for a GERD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

With respect to all the claims, the Board has considered the 
veteran's statements asserting that his disabilities should 
be rating higher and his maintaining that he is entitled to 
service connection.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

With respect to the increased rating claims the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  With respect to 
the claim for service connection, the Board attaches greater 
probative value to the absence of a current disability.  As 
such, the appeals are denied.

III.  VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the veteran's increased rating claims, he is 
challenging the initial evaluation following the grant of 
service connection. Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records and in 
December 2005 and December 2006, he was afforded formal VA 
examinations.  The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Regarding the service connection claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the veteran 
in November 2005 that fully addressed all four notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Specifically, the RO has obtained VA 
outpatient treatment records. Further, he submitted private 
treatment records.  Next, specific medical opinions pertinent 
to the issues on appeal were obtained in December 2005 and 
December 2006.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to the claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the service connection claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An initial compensable evaluation for hypertension is denied.

A initial rating in excess of 30 percent for status post 
right inguinal herniorrhaphy, recurrent and left inguinal 
hernia is denied.

Service connection for GERD is denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


